Citation Nr: 0424951	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  00-04 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased disability rating for residuals, 
right knee meniscectomy, currently evaluated with a combined 
30 percent disability rating; with limitation of extension 
and flexion and degenerative spurs right femoral condyle, 
rated as 20 percent disabling; and with instability, rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel




INTRODUCTION

The veteran had active service from November 1981 to November 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Board notes that the veteran was granted service 
connection for status post meniscectomy, right knee, rated as 
noncompensable, effective July 7, 1998, by means of June 1999 
rating decision.  The veteran presented a timely notice of 
disagreement and perfected his appeal in February 2000.  
Following March 2002 VA examination, the veteran's disability 
rating for evaluation status post medial meniscectomy, right 
knee was raised to 20 percent disabling, effective July 26, 
2001.  However, the Board notes that a January 2003 rating 
decision held that a clear and unmistakable error was found 
in the evaluation of residuals, right knee meniscectomy with 
instability, right knee and a retroactive increased separate 
evaluation of 10 percent was established from July 26, 2001.  
Accordingly, the veteran currently has a 30 percent combined 
disability rating for his residuals, right knee meniscectomy.  
20 Percent is assigned for limitation of extension and 
flexion and degenerative spurs right femoral condyle and 10 
percent is assigned for instability.

The Board also notes that an April 2003 supplemental 
statement of the case awarded a temporary evaluation of 100 
percent, effective September 30, 2002 ending November 1, 
2002, based on surgical or other treatment necessitating 
convalescence under 38 C.F.R. § 4.30.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  As to these issues, 
review of the claims folder reveals notice from the RO to the 
veteran that complies with VCAA requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

Under the VCAA, the VA has a duty to secure an examination or 
opinion if the evidence of record contains competent evidence 
that the claimant has a current disability; and indicates 
that the disability may be associated with service, but does 
not contain sufficient medical evidence to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d).  The Board notes that the 
most recent examination was performed in March 2002, however, 
since then the veteran underwent an arthroscopic evaluation 
and debridement in September 2002.  In light of the 
foregoing, the Board finds that a remand is necessary in 
order to schedule the veteran for an additional VA medical 
examination.  The examination should also include adequate 
findings to evaluate the veteran's right knee disability 
under the criteria set forth in 38 C.F.R. §§ 4.40, 4.45, and 
4.59 (2003) and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).   

The Board notes that the United States Court of Appeals for 
Veterans' Claims (Court) held in DeLuca v. Brown, 8 Vet. App. 
202 (1995), that the provisions of the Rating Schedule do not 
subsume 38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  In addition, the Court stressed that, because 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, it is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all these elements.  
See 38 C.F.R. §§ 4.40, 4.45. 

Further, in Hicks v. Brown, 8 Vet. App. 417 (1995), the Court 
held that, with any form of arthritis, the provisions of 
38 C.F.R. § 4.59, as they pertain to painful motion, must 
also be specifically addressed by the examiner.  Therefore, 
the examination and the readjudication requested on REMAND 
should include consideration of all the factors set forth in 
38 C.F.R. §§ 4.40, 4.45 and 4.59.

Finally, the Board finds that the RO should inquire as to any 
recent VA or private treatment records and under the VCAA, 
the VA should make reasonable efforts to secure these 
records.  38 U.S.C.A. § 5103A(a).  

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should request all of the 
veteran's available current treatment 
records for his right knee.

3.  The RO should schedule the veteran 
for an orthopedic examination.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  The examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings, and should describe in detail 
the presence or absence and the extent of 
any functional loss due to the veteran's 
residuals, right knee meniscectomy with 
limitation of extension and flexion and 
degenerative spurs right femoral condyle; 
and with instability.  The examiner 
should assess the veteran's limitation of 
flexion and extension.  Consideration 
should be given to any loss due to 
reduced or excessive excursion, or due to 
decreased strength, speed, or endurance, 
as well as any functional loss due to the 
absence of necessary structures, 
deformity, adhesion, or defective 
innervation.  In particular, the examiner 
should comment on any functional loss due 
to weakened movement, excess 
fatigability, incoordination, or pain on 
use, and should state whether any pain 
claimed by the appellant is supported by 
adequate pathology, e.g., muscle spasm, 
and is evidenced by his visible behavior, 
e.g., facial expression or wincing, on 
pressure or manipulation.  The examiner's 
inquiry in this regard should not be 
limited to muscles or nerves, but should 
include all structures pertinent to 
movement of the knee joint.  It is 
important for the examiner's report to 
include a description of the above 
factors that pertain to functional loss 
due to his residuals from a right knee 
disability that develops on use.  In 
addition, the examiner should express an 
opinion as to whether pain or other 
manifestations occurring during flare-ups 
or with repeated use could significantly 
limit functional ability of the affected 
part.  The examiner should portray the 
degree of any additional range of motion 
loss due to pain on use or during flare-
ups.  All opinions expressed should be 
supported by reference to pertinent 
evidence.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




